Citation Nr: 1747326	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, M.V.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from March 20, 2000 to August 16, 2000, and from March 2001 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal. 

The Veteran testified at a hearing in April 2015 before the undersigned.  A copy of the transcript is associated with the claims file.

In August 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in its August 2015 Board Remand, the Veteran contends that he has PTSD due to military sexual trauma (MST) and/or an incident during which he was a passenger in a vehicle and feared for his life.  The Board directed the AOJ to undertake efforts to verify the Veteran's reported in-service stressors, including those involving MST.  

In a June 2012 internal communication, labeled as a request for Joint Services Records Research Center (JSRRC) verification of the Veteran's stressor(s), the AOJ indicated that pursuant to the Board's August 2015 Remand, the AOJ was to undertake efforts to verify the Veteran's reported stressors, and requested that a Formal Finding be issued.  Indeed, a June 2016 Formal Finding regarding a lack of lack of information required to corroborate the Veteran's allegation of PTSD due to reported stressors, is of record.  Such consists of the conclusion that no further action was required, as the VA examiner, during the March 2016 VA psychiatric examination, determined that the Veteran did not have PTSD.  

There is thus no indication that the AOJ attempted to undertake efforts to verify the Veteran's reported stressors, including those involving MST.  While the VA examiner, in March 2016, did offer an opinion that the Veteran did not have PTSD, it remains that a clinical diagnosis of PTSD is of record during VA and Vet Center treatment and the Board has not yet determined whether the clinical evidence of record indeed supports a diagnosis of PTSD, or whether it is possible that any other diagnosed psychiatric disorders may be attributed to service considering his in-service experiences, the stressors reported by the Veteran.  The directed development as to the Veteran's reported stressors must be completed on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Also at the time of its August 2015 Remand, the Board directed the AOJ to obtain the Veteran's VA treatment records dated from October 2002 to August 2003, the period immediately subsequent to his separation from his second period of active service in October 2002.  Review of the claims file is silent for any attempt by the AOJ to obtain such records, and the AOJ did not cite any attempts in its February 2017 Supplemental Statement of the Case (SSOC).  On remand, the AOJ should attempt to obtain such records.  Stegall, 11 Vet. App. 268, 271.   

Further, at the time of the Board Remand, in August 2015, the Board directed the AOJ to obtain the Veteran's complete service personnel records, to include records of any disciplinary actions, investigations, etc., and noted that a September 2014 service personnel record indicated that relevant evidence may have been received via a floppy disk, but was not scanned because a floppy disk drive was unavailable.  A January 2016 internal electronic message is of record indicating that the AOJ sought resolution of the scanning request and requested notification of the resolution, including a negative response.  To date, it does not appear that the issue was resolved.  On remand, the AOJ should again seek the documents cited, or a negative response.

In accordance with the Board's remand, in October 2016 the RO made a request for the Veteran's active duty in-patient clinical records and mental health records.  A negative reply was received in December 2016 which noted that the records had not yet been retired to the NPRC.  As such, another attempt to obtain these records is required.

The most recent VA treatment records available for review are dated in November 2015.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  

Finally, the AOJ should then send the claims file to the VA examiner who submitted the January 2017 opinion for an addendum addressing any new relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records - specifically any mental health/psychiatric treatment records and any clinical records.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete service personnel records, to include records of any disciplinary actions, etc.  The record appears to indicate that relevant evidence may have been received via a floppy disk, but was not scanned because a floppy disk drive was unavailable.  See September 2014 Military Personnel Record (noting that documents were unscannable due to unsupported file type - floppy disc); see also Email Correspondence in VBMS, dated October 3, 2016.

If these records are not available, a negative response is required.

3. Make arrangements to obtain the Veteran's complete VA treatment records dated from October 2002 to August 2003, and from November 2015 forward.  If these records are not available, a negative response is required.

4. Make arrangements to obtain the Veteran's treatment records from the Fort Worth Vet Center, dated since May 2016.

5.  Undertake efforts to verify the Veteran's reported stressors, including those involving MST.  See VA Form 21-0781a, dated December 3, 2014, and BVA Hearing Transcript, dated April 29, 2015.

6. Thereafter, forward the claims file to the VA examiner who conducted the January 2017 VA examination for an addendum opinion addressing any additional relevant evidence, specifically, any evidence of psychiatric treatment in the period immediately subsequent to the Veteran's separation from his second period of service in October 2002, the period dated from October 2002 to August 2003.



(a) The examiner should identify all psychiatric disorders found to be present (i.e., PTSD, depression, schizophrenia, etc.)

(b) In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran (i.e., MST, an incident during which he was a passenger in a vehicle and feared for his life, and/or an experience as passenger in vehicle that ran off the road). 

In providing this opinion, the examiner must acknowledge the Veteran's complaints during service in March 2002 of nervous trouble, frequent trouble sleeping, and depression or excessive worry.  At that time, he explained that he tried relaxing, got breathless and frustrated and "real edgy," felt troubled, and a lot of times depressed.  See service treatment record(s), dated March 27, 2002.  The examiner must also acknowledge the Veteran's statement made after service on evaluation in April 2004 that he was first diagnosed with depression in the military and saw a psychiatrist because he was having thoughts about hurting the sergeants.  See VA mental health note, dated April 19, 2004.  Further, the examiner must acknowledge the lay statements of record concerning observations of changes in the Veteran's behavior following his separation from service.  See statements from E.C., J.M., L.H., K.S., submitted in December 2011; and from C.M., J.J., submitted in September 2012. 

(c) If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any in-service stressors and the Veteran's symptoms. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  If the requested opinion(s) cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

7. Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a SSOC and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




